DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-20.
Closest reference found are:
1. 上條 disclosed operation button to provide a small operation button switch which can be operated with or without touching a button portion. An operation button switch 1 includes a button unit 10, a capacitance sensor 11, a photoelectric sensor 12, and a circuit board 14. The capacitance sensor 11 can detect the contact of the user's hand with respect to the button portion 10 and the entry of the user's hand into the first detection range 110 with respect to the button portion 10. 

2. Kim disclosed a key button wherein keypad of a digital door lock is provided to prevent inner components from being eroded by preventing particles and moisture from permeating into the digital door lock. A keypad of a digital door lock includes an outer body, an inner body, a keypad unit(50), and a main PCB(15). The keypad unit includes an insulation member(70), plural conductive key buttons(60), and plural proximity switches(80). The insulation member is implemented inside the outer body. The conductive key buttons are supported by the insulation member. One end of the conductive key button is exposed from a front surface of the outer body, such that a user manipulates the key button. The proximity switch is arranged on the main PCB, such that the proximity switch corresponds to one end of the key button by a predetermined distance between them. The proximity switch detects a change in a capacity of the user delivered to the conductive key button and inputs the capacity variation to the main PCB(Printed Circuit Board).

3. MIYAMOTO (JP 2005263378) disclosed button of elevator wherein a button panel 2 is provided with an opening 3. A non-contact type distance sensor 4 is provided in the rear of the button panel 2, laser light L1 emitted from the distance sensor 4 is passed through the opening 3 and reflected on the finger F of the user to return to the distance sensor 4 through the opening 3. Thus, the finger F of the user is recognized to reach a position at a predetermined distance from the front of the button panel 2, so that a car call is registered.

However, the cited references did not disclose the claimed limitation of the independent claims 1 and 12:
“a contactless call button unit in operative communication with at least one of a hub appliance and an employee communication receiver for providing an alert signal when said call button unit is engaged,
wherein the proximity sensor will not be triggered unless a portion of the user's body with within the predefined distance from the call button unit for a predefined period of time.”

Drawings
The drawings filed on  5/28/2021 are accepted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685